[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Andrew Cardona, of Bridgeport Connecticut Has brought this action against the City of Bridgeport, claiming that on September 10, 1993, while taking his grandson to school he slipped and fell on the wet floor of the lobby, suffering injuries. He claimed negligence against the defendant City. CT Page 8963
The City has filed a special defense substantially stating that the complaint fails state a cause of action against the City. The defendant has argued and has filed an affidavit by one, John S. Sombati, director of school facilities employed by the Board of Education of the City of Bridgeport, stating that the City of Bridgeport does not have custody, possession or control of schools in the city, but that the Board of Education of the City responsible for the maintenance of its schools, although the city does own the land upon which the Board of Education builds it schools.
This is borne out by C. G. S. § 10-220 which provides among other things that boards of education shall provide a safe school setting and shall have the care, maintenance and operation of buildings, lands, apparatus and other property used for school purposes.
The plaintiff argues that under C. G. S. § 52-557n "a political subdivision of the state shall be liable for damages to person or property caused by (A) the negligent acts omissions of such political subdivision or any employee, officer or agent thereof acting within the scope of his employment or official duties".
The plaintiff loses sight of the fact that C. G. S. §52-557n commences with the exception "except as otherwise provided by law". Connecticut General Statutes § 10-220 has otherwise provided by law.
Judgment may enter in favor of the defendant.
MILTON H. BELINKIE JUDGE TRIAL REFEREE